Exhibit 10.1

 

AGREEMENT

 

This Agreement, dated as of March 28, 2003 (the “Agreement”), is entered into by
and between Path 1 Network Technologies, Inc. a Delaware corporation (together
with its successors and permitted assigns, the “Company”), and DTKA Holdings
Limited (together with its successors and permitted assigns, “DTKA”).

 

Recitals

 

A. The Company and DTKA are parties to that certain Common Stock Purchase
Agreement, dated as of January 17, 2002 (as amended, the “Purchase Agreement”).

 

B. Pursuant to the Purchase Agreement, the Company issued DTKA warrants to
purchase 61,131 shares of the Company’s Common Stock with an exercise price (the
“Exercise Price”) equal to $5.6436 (the “Warrants”).

 

C. DTKA and the Company wish to terminate the Purchase Agreement and amicably
resolve all matters pertaining to the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and DTKA, intending to be legally bound, hereby agree
as follows.

 

1. Termination and Release. Effective immediately upon receipt by DTKA of
$10,000 the Company, the Purchase Agreement and the agreements entered into in
connection therewith, and any amendments thereto, except as set forth in Section
6 hereunder, are hereby terminated, whereupon such agreements shall become void
and of no further force and effect, and neither party shall have any legal
liability to the other as a result of such termination, and that, except as set
forth in Section 2, each party shall be irrevocably, unconditionally and
generally released and forever discharged (each, a “Releasee”) from any and all
debts, obligations, reckonings, promises, covenants, agreements, contracts,
endorsements, bonds, suits, actions, specialties, claims, controversies, causes
of action, defaults, demands or judgments, at law or in equity, which any of
such parties ever had, now has or hereafter can, shall or may have, against such
Releasee under or in connection with the transactions contemplated by the
Purchase Agreement. Payment to DTKA shall be made by wire transfer to the
following account:

 

STERLING NATIONAL BANK

622 3RD AVENUE

NEW YORK, NY 10017

Account Name: Feldman Weinstein LLP

ABA ROUTING NO: 026007773

ACCT NO: 0814180101

Remark: DTKA Client Account

 

2. Exercise of Warrants. The Company covenants and agrees to timely honor its
exercise and other obligations under the Warrants in accordance with their
respective terms. All of the terms, provisions and conditions of the Warrants
shall remain in full force and effect

 

1



--------------------------------------------------------------------------------

 

3. Representations and Warranties. Each party to this Agreement hereby
represents and warrants to the other that (x) it has the requisite corporate and
other authority to enter into, deliver and fulfill its obligations under this
Agreement and each other document delivered by it in connection herewith, (y)
that each of this Agreement and each other document to which it is a party that
is delivered to the other party hereto has been duly authorized and executed by
such party and, when delivered to the other party, will be its legal and binding
obligation, enforceable against it in accordance with its terms.

 

4. Admissions; Press Releases. Neither party hereto will issue any press release
or make any other public announcement relating to this Agreement unless the
content thereof is mutually agreed by both parties, or if such party is advised
by its counsel that such press release or public announcement is required by
law, in which case the party making such statement shall endeavor to provide the
other party with a copy of such statement prior to its public release. This
Agreement and any payments made or documents delivered pursuant hereto are not
an admission or concession by either party or any of their respective affiliated
entities, predecessors, officers, employees, agents, advisors, representatives,
successors or assigns of any liability, fault, wrongdoing, or illegal acts or
omissions. Neither party or its agents shall directly or indirectly make any
oral or written statements that either party or any of their respective
affiliated entities, predecessors, officers, employees, advisors, agents, or
representatives, successors or assigns have made or implied any such admission
or concession.

 

5. Miscellaneous.

 

  (a)   The provisions of this Agreement, including the provisions of this
sentence, may not be amended, modified or supplemented, except in a writing
executed by each of the Company and DTKA. No waiver of any term of this
Agreement shall be effective except if contained in a writing by the party
against whom such waiver is to be enforced, and no such waiver shall be a
continuing waiver or extend to any additional matters or further events, each of
which must be addressed in a separate writing.

 

  (b)   All notices or other communications or deliveries under this Agreement
shall be in writing, addressed to a party in accordance with the information set
forth by such party on its signature page to this Agreement, or such other
address as such party may hereafter indicate in a writing to the other, given in
accordance with this provision. All notices and other communications shall be
deemed to given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile on a business day,
(ii) the business day after the date of transmission, if such notice or
communication is delivered via facsimile on a day that is not a business day,
(iii) the business day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is given.

 

  (c)   A party may not assign its obligations under this Agreement without the
prior written consent of the other party. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties. This Agreement is intended for the benefit of and may only be
enforced by DTKA

 

2



--------------------------------------------------------------------------------

and the Company and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.

 

  (d)   This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

  (e)   This Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of this
Agreement and the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) (each a “Proceeding”) shall be commenced
exclusively in the state and federal courts sitting in the City of New York,
Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for all
Proceedings, and hereby irrevocably waives, and agrees not to assert in any such
Proceeding, any claim that it is not personally subject to the jurisdiction of
any of the New York Courts, or that such Proceeding is improper. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the other documents delivered in connection
herewith. If either party shall commence a Proceeding to enforce any provisions
of this Agreement, then the prevailing party in such Proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Proceeding.

 

  (f)   The headings herein are for convenience only, do not constitute a part
of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

 

  (g)   If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of

 

3



--------------------------------------------------------------------------------

 

this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.

 

  (h)   This Agreement, together with the Annexes hereto, contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and its Annexes.

 

*********************

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
28th day of March, 2003.

 

PATH 1 NETWORK TECHNOLOGIES, INC.

By:

 

/S/    JOHN R. ZAVOLI         

--------------------------------------------------------------------------------

   

Name:  John R. Zavoli

Title:  CFO

 

DTKA HOLDINGS LIMITED

By:

 

/S/    DAVID SIMS         

--------------------------------------------------------------------------------

   

Name:  David Sims

Title:  Director

 

5